El Juez Presidente Sr. Quiñones,
después de exponer los Pechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho de la sentencia ape-lada.
Considerando: que si bien el Artículo 395 de la Ley Hipo-tecaria de esta Isla sólo autoriza el expediente de dominio para los propietarios que carecieren de título de dominio escrito, esto debe entenderse de los propietarios que carezcan de títulos de dominio inscribibles en el Registro de la Pro-piedad; y encontrándose en este caso los propietarios que sólo puedan presentar títulos de dominio constantes en docu-mentos privados que no son susceptibles de ser inscritos en ninguna forma en el Registro, por no reunir las condiciones que para ello exige el Artículo 3 de la Ley Hipotecaria, es evidente que esos propietarios están virtualmente compren-didos en el Artículo 395 de la citada ley, y debe permitírseles inscribir sus bienes mediante la información judicial que el mismo artículo establece.
Considerando: que ésto no obstante, en el presente caso no es posible acceder á la declaratoria de dominio solicitada por el promovente, Don Rafael Berlanga y Hostos, por no haberlo acreditado en ninguna forma, toda vez que sólo acre-dita estar en posesión de los terrenos que reclama como de su propiedad hace el espacio de dos años, que no es tiempo suficiente para adquirir por prescripción el dominio de los bienes inmuebles, y que tampoco ha acreditado, en ninguna forma, el tiempo de posesión que llevara su causante, ni el título en virtud del cual lo hubiera adquirido á su vez de sus predecesores.
*62Vistos los artículos citados de la Ley Hipotecaria y los del nuevo Código Civil, aplicables al caso.
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada, en cuanto por ella se declara no haber lugar á aprobar este expediente con la declaración de dominio soli-citada: con las costas de esta segunda instancia á cargo del apelante.
Jueces concurrentes: Sres. Hernández, Figueras y Mac-Leary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.